Exhibit 10.2
 
BUSINESS ADVISORY AGREEMENT


This AGREEMENT is made and entered into as of the 7th day of September, 2011 by
and between Peoplestring, Inc (the "Company") and Emerging Equity Advisors, Inc,
A Florida Corporation (the "Business Advisor").


WHEREAS, the Company has engaged the Business Advisor to act as a business
consultant and advisor in connection with the Company 's business matters,
investor relations, and advertising services.

 
WHEREAS, the Business Advisor has experience in providing business consulting,
investor relations, and internet advertising to public corporations,
partnerships and other business organizations;


WHEREAS, the Company is seeking and the Business Advisor is willing to furnish
business consulting and advisory services to the Company on the terms and
conditions hereinafter set forth.


NOW THEREFORE, in consideration of, and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:


1. PURPOSE. The Company hereby engages the Business Advisor on a non-exclusive
basis for the term specified in this Agreement to render business consulting and
advisory services upon the terms and conditions set forth herein.


2. REPRESENTATIONS OF THE BUSINESS ADVISOR AND THE COMPANY. The Business Advisor
represents and warrants to the Company that it is free to enter into this
Agreement and the business consulting and advisory services to be provided
pursuant to this Agreement are not in conflict with any other contractual or
other obligation to which the Business Advisor is bound. The Company
acknowledges that the Business Advisor is in the business of providing business
consulting and advisory services to others and that nothing herein contained
shall be construed to limit or restrict the Business Advisor in conducting such
business with respect to others, or rendering such services to others.


3. SERVICES.  The Company hereby retains Business Advisor, commencing as of the
date hereof, to provide to the Company those services typically provided by
Business Advisor (the "Services") including, but not limited to, the services
set forth in this Section 3. The Services shall include, but not necessarily be
limited to the following:


(a)          Planning for Strategic Alliances. Business Advisor shall review and
evaluate the Company's current status and prospects, and Business Advisor shall
directly work with the Company to develop a plan for the Company's potential
Strategic Alliances, which plan shall include a list of companies which Business
Advisor believes qualify as potential partners (the "Potential Partners") for a
Strategic Alliance with the Company. Business Advisor shall facilitate meetings,
communications and interactions between the Potential Partners and the Company
to pursue negotiations, to make presentations, and to assist the Company in
responding to "due diligence" requests. Business Advisor shall also, where
necessary, based on the type of Strategic Alliance proposed, provide the Company
Board of Directors (the "Board") and/or shareholders with recommendations
regarding any proposed Strategic Alliance.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)          Strategic Counsel to the Company's Board of Directors. At the
Company's request, Business Advisor shall attend meetings of the Board and/or
the Company's senior management to discuss the performance of Business Advisor's
services under this Agreement and to consult with the Board and senior
management on strategies for achieving a desirable Strategic Alliance.


4. COMPENSATION.  the Company shall pay Business Advisor for the Services a
total of $60,000 dollars and 600,000 shares of validly issued unregistered
shares of the Company’s common stock which trades on the OTCBB under the symbol
“PLPE”.
 
5. TERM AND TERMINATION.  This Agreement will commence on the date first set
forth above and shall continue for a term of twelve (12) months, thereafter.
 
6. INDEMNITY.  The Company agrees to indemnify and hold Business Advisor, his
agents, employees, and representatives, free and harmless from and against any
and all claims, losses, damages, costs, or actions arising from, out of, or
relating to this Agreement, the performance of the Services, or any other act or
omission of the Company, its officers, agents, directors, employees,
representatives, successors, or assigns hereunder.  Said indemnification and
hold harmless includes reasonable attorney fees and costs incurred by Company
regarding any such claims, losses, damages, costs, or actions.
 
The Business Advisor agrees to indemnify and hold Company, its agents,
employees, and representatives, free and harmless from and against any and all
claims, losses, damages, costs, or actions arising from, out of, or relating to
this Agreement, the performance of the Services, or any other act or omission of
the Business Advisor, its officers, agents, directors, employees,
representatives, successors, or assigns hereunder.  Said indemnification and
hold harmless includes reasonable attorney fees and costs incurred by Business
Advisor regarding any such claims, losses, damages, costs, or actions.
 
7. AGREEMENTS OF THE COMPANY AND BUSINESS ADVISOR.  The Company agrees that:
 
(a) At the commencement of the Services and at the time of the provision of the
Services during the term of this Agreement, the Company will furnish Business
Advisor and its agents and counsel with all information concerning the Company
that Business Advisor and its agents reasonably deem appropriate and agrees to
provide Business Advisor and its agents with reasonable access to the Company’s
officers, directors, accountants, counsel, Business Advisors and other
appropriate agents and representatives. the Company acknowledges the Business
Advisor and its agents may rely upon the completeness and accuracy of
information and data furnished to any of them by or on behalf of the Company;
provided, however, that Business Advisor shall not provide any information in
any form that has not been approved by the Company and shall not make any
statements concerning the Company’s business, financial condition, operations or
projected financial results which have not been approved in advance by the
Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) All payments of compensation to Business Advisor shall not cause the Company
to violate any law or regulation applicable to the Company.
 
(c) This Agreement had been, and the Services contemplated hereby at the time of
the commencement and consummation thereof, shall be duly authorized by the
Company.
 
(d) The Company agrees that no advice or recommendations rendered or summarized,
excerpted from or otherwise referred to without Business Advisor’s prior written
consent other than to the Company’s personnel, accountants, counsel, investment
advisors and others with which the Company has a relationship unless required by
law.  Business Advisor may not be otherwise referred to by the Company without
Business Advisor’s prior written consent or unless required by law.
 
8. MATERIAL NON-PUBLIC INFORMATION.
 
(a) In connection with the performance by Business Advisor of the Services, the
Company may provide Business Advisor certain information and data which is
material non-public information and which the Company wishes to keep
confidential, including, but not limited to, information regarding the Company’s
governance, board of directors, management, plans, strategies, business,
finances or operations, including information relating to financial statements
and other financial information, evaluations, projections, plans, programs,
customers, plants, equipment and other assets, products, processes,
manufacturing, marketing, research and development, know-how and technology,
intellectual property and trade secrets and information which Company has
obtained from third parties and with respect to which the Company is obligated
to maintain confidentiality (collectively, “Confidential
Information”).  Confidential Information may include information or materials in
oral, written, pictorial, magnetic or graphic form or maintained or transferred
in any other media.
 
(b) Except as provided in this Section 8, Business Advisor will not (a) disclose
any Confidential Information to third parties or use any Confidential
Information in each instance without securing the prior written consent of the
Company or (b) engage in any purchases, sales or other transactions involving
the Company’s securities while in possession of material non-public information
relating to the Company. Business Advisor further acknowledges that any
violation of clause (b) of this Section 8(b) may constitute a violation of
federal or state securities laws.
 
(c) Confidential Information does not include information which (a) is or
becomes known publicly known through no fault or action on the part of Business
Advisor; (b) Business Advisor can show by documentary evidence that it (i) has
learned from a third party who it believes in good faith is entitled to disclose
it; (ii) already known to Business Advisor before disclosure by the Company; or
(iii) independently developed by Business Advisor without access to any
Confidential Information.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Business Advisor shall be responsible for the conduct of its directors,
officers, subsidiaries, affiliates, Business Advisors, employees and
representatives regarding the confidentiality and use of the Confidential
Information. Business Advisor shall only disclose the Confidential Information
to employees, Business Advisors and representatives that are bound by
confidentiality obligations that are at least as restrictive as the terms of
this Agreement and that have a need to review the Confidential Information in
order to enable Business Advisor to evaluate the Company. Any disclosure of
Confidential Information to Business Advisor shall not be deemed to grant a
license or right to Business Advisor to use Confidential Information for any
purpose other than as explicitly set forth in this Agreement.
 
(e) In the event that any Confidential Information is required to be produced by
Business Advisor pursuant to legal process, Business Advisor shall give the
Company notice of such legal process within a reasonable time, but not later
than ten (10) business days prior to the date such disclosure is to be made,
unless Business Advisor has received less notice, in which event Business
Advisor shall notify the Company as promptly as practicable.  The Company shall
have the right to object to any such disclosure, and if the Company objects in a
timely manner so that Business Advisor is not subject to penalties for failure
to make such disclosure, Business Advisor shall not make any disclosure until
there has been a court determination on the Company’s objections.  If disclosure
is required by a court order, final beyond right of review, or if the Company
does not object to the disclosure, Business Advisor shall make disclosure only
to the extent that disclosure is unequivocally required by the court order, and
Business Advisor will exercise reasonable efforts at the Company’s expense, to
obtain reliable assurance that confidential treatment will be accorded the
Confidential Information.
 
(f) Business Advisor agrees that any violation or threatened violation of any of
the provisions of this Agreement shall cause immediate and irreparable harm to
the Company. In the event of any breach or threatened breach of this Agreement,
Business Advisor consents to the entry of preliminary and permanent injunctions
by a court of competent jurisdiction prohibiting Business Advisor from any
violation or threatened violation of such provisions and compelling Business
Advisor to comply with such provisions. This Section 8(f) shall not affect or
limit, and the injunctive relief provided in this Section 8 shall be in addition
to, any other remedies available to the Company at law or in equity for any such
violation.
 
9. SURVIVAL OF CERTAIN PROVISIONS.  The provisions of Sections 6 and 8 of this
Agreement shall survive the termination of this Agreement and shall remain
operative and in full force and effect regardless of any termination or
expiration of this Agreement, and shall be binding upon, and shall inure to the
benefit of, any successors, assigns, heirs and personal representatives of the
Company, Business Advisor, and any and all Indemnified Persons.
 
10. NOTICES.  All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier service which obtains evidence of delivery, or registered or
certified mail, return receipt requested, or by facsimile transmission or
similar means of communication if receipt is confirmed or if transmission of
such notice is confirmed by mail as provided in this Section 10.  Notices shall
be deemed to have been received on the date of personal delivery or the date
delivery is refused.  Notices shall be sent to any party to the attention of the
person who executed this Agreement on behalf of such party at such party’s
address or telecopier number set forth on the signature page of this Agreement.
Either party may, by like notice, change the person, address or telecopier
number to which notice shall be sent.
 
 
4

--------------------------------------------------------------------------------

 
 
11. ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement.  No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver.  No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter.  Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.
 
12. CONSTRUCTION.  This Agreement shall be governed by, and constructed in
accordance with, the laws of the State of New Jersey as applied to contracts
made and performed in such State without regard to principles of conflicts of
law. the Company and Business Advisor each hereby irrevocably submits to the
jurisdiction of the federal and state courts located in Monmouth, New Jersey in
connection with any suit, action, or proceeding related to this Agreement or any
of the matters contemplated hereby, irrevocably waives any defense of lack of
personal jurisdiction and irrevocably agrees that all claims in respect of any
such suit, action or proceeding may be heard and determined in any such court.
the Company and Business Advisor each irrevocably waives, to the fullest extent
it may effectively do so under applicable law, any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court had been brought in an inconvenient forum.
 
13. SEVERABILITY.  Any determination that any provision of this Agreement may
be, or is unenforceable shall not affect the enforceability of the remainder of
this Agreement.
 
14. HEADINGS.  The paragraph headings in this Agreement have been inserted as a
matter of convenience of reference and are not part of this Agreement.
 
15. COUNTERPARTS.  This Agreement may be executed in two or more counterparts
and by facsimile, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument.
 
16. THIRD PARTY BENEFICIARIES.  This Agreement has been and is made solely for
the benefit of the Company and Business Advisor (including other Indemnified
Persons described herein) and their respective successors and assigns, and no
other person shall acquire or have any right under or by virtue of this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 
 
EMERGING EQUITY ADVISORS, INC.
  PEOPLESTRING, INC.      
By:
/s/ Allan Marshall
 
By:
/s/ Darin Myman
Name:
Allan Marshall  
Name:
Darin Myman

 
 
 
6

--------------------------------------------------------------------------------